Citation Nr: 0727120	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether the reopened claim should 
be granted.  

2.  Entitlement to service connection for residuals of a 
laceration on the forehead claimed as a head injury. 

3.  Entitlement to service connection for insomnia. 

4.  Entitlement to service connection for chronic fatigue. 

5.  Entitlement to service connection for a left eye disorder 
claimed as visual disturbance.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that reopened the veteran's claim and denied 
entitlement to service connection for a back injury.  

This matter also arises from a rating decision in February 
2005 that denied entitlement to service connection for 
laceration of the forehead claimed as a head injury, mental 
dullness; visual disturbance, insomnia, and chronic fatigue.  

The veteran presented testimony at a personal hearing in 
August 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issue of entitlement to service connection for a back 
injury is reopened by this decision.  However, further 
development is needed.  The issue of entitlement to service 
connection for residuals of a back injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision letter in July 1989, the RO notified 
the appellant that his pending claim for entitlement to 
service connection for low back pain was denied.  The 
appellant did not appeal that decision, thus it became final.

2.  Evidence received since the July 1989 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for residuals of a back injury, is not cumulative 
and redundant, and by itself or in connection with the 
evidence previously of record, raises a reasonable 
possibility of substantiating the claim.

3.  There is no objective evidence of any current disability 
related to the veteran's forehead laceration claimed as head 
injury in service.  There is no medical diagnosis of 
residuals of a forehead laceration.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
insomnia either had its onset in service or preexisted 
service and was permanently worsened therein.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that any disability 
manifested by chronic fatigue either had its onset in service 
or preexisted service and was permanently worsened therein.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left eye 
disorder claimed as visual disturbance either had its onset 
in service or preexisted service and was permanently worsened 
therein.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a back 
injury has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for entitlement to service connection for 
residuals of a forehead laceration claimed as a head injury 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for entitlement to service connection for 
insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); §§ 3.102, 3.159, 
3.303 (2006).

4.  The criteria for entitlement to service connection for 
chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); §§ 
3.102, 3.159, 3.303 (2006).

5.  The criteria for entitlement to service connection for a 
left eye disorder claimed as visual disturbance have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, November 2004, 
and August 2005; a rating decision in August 2003 and 
February 2005; a statement of the case in September 2004 and 
in November 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Residuals of a back injury

The appellant seeks entitlement to service connection for 
residuals of a back injury.  He contends that the evidence he 
has submitted is new and material, warranting reopening and a 
grant of his claim for service connection residuals of a back 
injury.  He contends that he injured his back in service 
while carrying a patient on a stretcher in 1964, while 
pulling someone out of water after an accident, and in a 
motor bike accident.  He claims that his back disability 
began in 1964 and that he received treatment for it from 1965 
to the time of his claim in June 2003.  

Service connection for a back injury was previously denied by 
the RO in July 1989.  The appellant did not appeal that 
decision and thus, the decision became final.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145 
(1996); Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. 
Brown, 5 Vet. App. 95 (1993).  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Evidence considered at the time of the final decision in July 
1989 consisted of service medical records.  

Service medical records are negative for complaints, 
findings, or diagnosis of a back injury.  Although the 
veteran was involved in a motor bike accident in service in 
October 1964 and hit his forehead, there was no evidence of a 
back injury noted at the time.  At the separation examination 
in April 1967 he complained of backache and the physician 
commented that the veteran lifted bar bells and no pathology 
was noted.  

The evidence received into the record since the July 1989 
determination that denied entitlement to service connection 
for a back injury includes statements from the veteran, VA 
outpatient treatment records, the report of a VA examination 
in July 2004, the veteran's testimony at a travel board 
hearing in August 2006, and private medical records.

In the Board's opinion, the VA outpatient treatment records 
showing chronic traumatic low back pain; private medical 
records with diagnosis of low back findings as shown on x-
rays; and the July 2004 VA examination that diagnosed lumbar 
disk disease, presumed credible for this purpose, and when 
viewed with that previously of record, are new and material 
evidence as defined by the regulation.  38 C.F.R. § 3.156(a).  
That evidence was not previously submitted to agency 
decisionmakers.  It relates to an unestablished fact 
necessary to substantiate the claim and in connection with 
the evidence previously of record, and it raises a reasonable 
possibility of substantiating the claim.  Specifically, the 
new evidence established an element not present at the time 
of the previous denial, the presence of a current back 
disability.  Accordingly, the claim for entitlement to 
service connection for residuals of a claimed back injury is 
reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.

III. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303 
(1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

IV. Laceration of forehead claimed as residuals of a head 
injury

The appellant contends that he had an accident with his motor 
bike in service and ran into a pole resulting in a brain 
concussion, a two inch laceration in the hair line of the 
frontal area of his forehead, and cervical pain.

Service medical records show that in October 1964 the 
appellant wrecked his motor bike sustaining a laceration of 
his forehead.  He was not unconscious but felt dazed and 
confused.  He had a 3.5 centimeter laceration of his forehead 
and no other external injury.  A skull series was negative.  
Approximately a week later the sutures were removed and the 
wound was well-healed with no redness or tenderness.  

At his separation examination in April 1967 the appellant 
noted that he had headaches and dizziness only rarely.  He 
had a concussion at 13 years of age and periodic build-up of 
inner tension, causing biting of his nails and knotting in 
his stomach, but that seemed lessened as time went on.  The 
examiner found that the appellant was now asymptomatic and 
not important enough to evaluate neurologically.  Although 
other scars were noted, there was no indication of a scar on 
his forehead.    

At a precommission examination for Flying Class III in 
November 1977, a scar on the appellant's forehead was not 
noted.  The appellant denied any disturbances of 
consciousness.  In the medical history accompanying the 
examination, the appellant denied having or having had a head 
injury, frequent or severe headache, dizziness, or fainting 
spells.  

The October 2005 VA examiner noted that the service medical 
records documented the laceration of the appellant's scalp 
described as 3.5 centimeters in length, sutured.  The 
appellant had no complaints referable to the scar which was 
in the hairline and actually not visible and not symptomatic.  
On examination, the appellant could not locate the scar which 
was within the hairline and not visible.  The appellant 
stated that he could not feel it, there was no tender area, 
no palpable lump, and no palpable scar.  There was no skin 
restriction in the area.  The scar was not identifiable and 
was totally asymptomatic.  The examiner attempted to 
visualize the scar through the hair, and no scar was seen.  
Palpation was attempted but no scar could be palpated.

The impression was a laceration of the scalp from 1965 
motorcycle accident in which he hit his head on a pole that 
was not symptomatic and could not be identified.  

The appellant testified in August 2006 regarding the motor 
bike accident in service.  He described where he thought the 
scar had been located.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for laceration of the 
forehead claimed as a head injury has not been established.  

Although the appellant may have experienced a head injury 
with a laceration of the forehead in service, the service 
medical records do not show chronicity of symptoms or 
residuals thereof.  There is no post-service medical evidence 
of record that shows complaints, findings, or diagnosis of 
residuals of a laceration of the forehead claimed as head 
injury.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service). 

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge and the 
Board notes that in service his military specialty was a 
Medical Service Specialist and post service he worked as a 
nurse anesthetist.  However, on examination the scar was not 
visible, the appellant was unable to locate a scar from the 
laceration, and he had no complaints referable to the scar.  
As for other claimed residuals to include a head injury, the 
appellant is not competent to offer a diagnosis of current 
disability or a medical opinion as to the cause or etiology 
of a claimed current disability, as there is no evidence of 
record that he has the requisite medical knowledge, training, 
or experience.  The appellant's statements are not competent 
medical evidence as to a nexus between the claimed residuals 
of a laceration to his forehead to include a head injury and 
his service, or to symptomatology since service.  

Although the service medical records indicate that the 
appellant had a laceration of the forehead sutured in 
service, there was no other medical evidence of a head 
injury.  A skull x-ray series was negative and no other 
external injury was observed.  The Board finds that there is 
no competent medical evidence of a current diagnosed 
disability manifested by a scar of the forehead or residuals 
of a claimed head injury.  Service connection may be granted 
when all the evidence establishes a medical nexus between 
military service and current complaints.  However, Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because there is no competent medical evidence of a current 
diagnosed disability due to a laceration of the forehead or 
claimed head injury, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
laceration of the forehead claimed as head injury; the 
benefit-of-the-doubt rule does not apply; and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

V. Chronic fatigue

The appellant seeks entitlement to service connection for 
chronic fatigue.  He contends that his energy level has never 
returned to a normal level after having infectious 
mononucleosis in service.

Service medical records show that in August 1964, the 
appellant was hospitalized for diagnosed infectious 
mononucleosis.  After hospitalization for approximately nine 
days, he was released to active duty on a reduced schedule 
for a period of one to two weeks.  At his separation 
examination in April 1967 there were no complaints, findings, 
or diagnoses pertinent to chronic fatigue.  Thus, the Board 
finds that a chronic fatigue disorder is not shown in 
service. 

At a precommission examination for Flying Class III in 
November 1977, the examiner noted the infectious 
mononucleosis in 1965 had resolved and that there were no 
complications, no sequelae (NCNS).  

VA outpatient treatment records show that in September 2002 
the veteran noted that he was very depressed after the murder 
of his wife approximately 10 years earlier.  At an initial 
visit in November 2002 with a dietician regarding nutrition, 
the appellant complained of ongoing fatigue over the last ten 
years since his wife had been murdered.  He was working with 
an outside physician for treatment of depression and 
questioned whether fatigue was related to depression or if 
there was a chemical imbalance.  The diagnosis was altered 
nutritional biochemistry integrity secondary to history of 
inappropriate dietary habits.  In April 2003 the appellant 
complained of chronic fatigue present for four years which 
was steadily worsening.  

When seen for consultation in October 2003, an 
endocrinologist noted the appellant presented with complaints 
of decreased energy levels and a so called low basal body 
temperature.  His energy was so low that he slept 12 hours a 
day.  An organic basis was not found for the appellant's 
complaints, but the examiner noted that in the context of the 
considerable trauma of his wife's murder which marked the 
onset of these symptoms, a psychiatric consultation should be 
considered.  

Private medical records from a private homeopathic doctor 
show that in April 2003 the appellant had complaints of 
fatigue.  The abduction of his wife and subsequent murder had 
led to stress and depression.  He related that no amount of 
sleep helped, no anti-depressant helped, and clinical tests 
were normal.  

Private medical records from Dr. A.B. show that the appellant 
sought treatment in May 2003 for complaints of fatigue for 
many years and noted the loss of his wife eleven years 
earlier.  The foci included brain trauma (several).  The 
impression was chronic fatigue secondary to brain trauma.  

At a VA examination in October 2005, the appellant stated 
that he had never had any energy since he had mononucleosis 
in service.  He described his symptoms of severe, constant 
fatigue, lack of energy, tiredness, and exhaustion and the 
effect of fatigue on his daily activities.  The examiner 
noted that the appellant went to bed early and slept 
approximately 16 hours a night with what seemed like a sound 
sleep.    

The examiner noted that the appellant had been seen at the VA 
clinic since 2002 and first complained of fatigue in March 
2003.  The examiner noted that when the appellant saw an 
endocrinologist in late 2003, it was noted that he described 
his symptoms beginning 11 years earlier, around 1992, after 
the murder of his wife.  At the October 2005 examination, the 
appellant described his symptoms as getting worse about 13 
years earlier which would exactly fit that period of time.  
He had been treated for depression with medication which had 
not helped.  He generally rejected traditional medicine and 
medications.  Clinical findings were recorded.

The examiner opined that it was not at least as likely as not 
that the condition of chronic fatigue was related to the 
appellant's episode of infectious mononucleosis in the 
service.  In the absence of any evidence of infectious 
activity, studies have indicated that there is no greater 
incidence of chronic fatigue in patients whose studies show 
evidence of past mononucleosis than in those without such 
evidence.  No clear relationship has been established.  His 
complaints were not recorded in the records until 2003 and 
there was an indication then that the onset of symptoms may 
have been 11 years earlier which would have been about 1992.  
The examiner further commented that this was missing most of 
the elements seen with what has been called chronic fatigue 
syndrome.  The examiner noted that the appellant did have 
neuropsychologic symptoms, much of which suggested depression 
to include complaints of memory and cognitive problems.  

The examiner noted the VA clinical evaluations for the 
veteran's fatigue within the past year had been normal.  He 
was requesting additional testing and a mental ratings 
opinion.  After review, the examiner noted that the testing 
results which include a CT of the head were normal.  After 
review of the mental examination opinion, the examiner 
concluded that the appellant's chronic fatigue was of unknown 
cause in the absence of a diagnosis of a mental condition 
which might cause these symptoms. 

The appellant testified in August 2006 as to his symptoms and 
manifestations of fatigue and the effect on his daily 
activities.  He stated that the fatigue has increased since 
service to the extent where he was not functional.  His 
cognitive ability had been lost and his mental faculties had 
all been compromised.  

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for fatigue has not been 
established.  

Although the medical report from Dr. A.B. has a diagnosis of 
chronic fatigue secondary to brain trauma, the medical 
findings noted that the veteran had suffered several brain 
traumas.  However, there was no indication that the brain 
trauma had occurred in service.  Thus, this medical diagnosis 
does not link the appellant's chronic fatigue to service.  

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that 
in service his military specialty was a Medical Service 
Specialist and he has worked as a nurse anesthetist post 
service.  However, he is not competent to offer a medical 
opinion as to the cause or etiology of the claimed 
disability, as there is no evidence of record that he has the 
requisite medical knowledge, training, or experience.  See 
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's statements are not competent medical evidence 
as to a nexus between his claimed fatigue and active service, 
or to claimed symptomatology since service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed chronic fatigue 
is related to service.  A medical examiner in November 1977 
noted the infectious mononucleosis in 1965 had resolved and 
that there were no complications, no sequelae.  At an October 
2005 VA examination, the VA examiner reviewed the entire 
claims folder to include service medical records and private 
and VA outpatient treatment records and conducted a thorough 
examination of the veteran.  The VA examiner opined that 
based upon the medical evidence present in the file, it was 
not at least as likely as not that the condition of chronic 
fatigue was related to the appellant's episode of infectious 
mononucleosis in the service.  The Board finds this opinion 
to be most probative as it appears that the VA examiner's 
opinion was based on review of the claims file and medical 
judgment and research.  Although one physician attributed the 
fatigue to multiple head traumas, there is not showing that 
the fatigue is proximately due to or the result of the 
documented motor bike injury in service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
fatigue; the benefit-of-the-doubt rule does not apply; and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VI. Insomnia

The veteran seeks entitlement to service connection for 
insomnia.  

Service medical records are negative for complaints, 
findings, or diagnosis of insomnia.  At the separation 
examination in April 1967 the veteran denied having frequent 
trouble sleeping.  In the medical history accompanying a 
precommission examination for Flying Class III in November 
1977 he denied having frequent trouble sleeping.  Thus, 
chronic insomnia is not shown in service.  

At a VA examination in October 2005 for chronic fatigue, the 
veteran expressed no complaints of insomnia.  The examiner 
noted that the appellant went to bed early and slept 
approximately 16 hours a night with what seemed like a sound 
sleep.  The veteran related that once he awakened he did not 
feel any better and could go right back to sleep.    

The veteran testified in August 2006 that he would sleep and 
sleep without awakening.  The insomnia was not an every night 
occurrence.  The fatigue was the debilitating factor.  The 
insomnia probably added to the feeling of not being rested 
when he did arise.  He described the insomnia as when he was 
tired and laid down on the bed, he would not go to sleep.  He 
would be laying there with no energy but his brain would not 
shut off.

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for insomnia has not been 
established.  

The Board has carefully considered the appellant's 
statements.  He has claimed that he experiences insomnia.  He 
is certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The veteran was a Medical Service 
Specialist in service and worked as a nurse anesthetist post 
service, however, he is not competent to offer a medical 
opinion as to the cause or etiology of the claimed 
disability, as there is no evidence of record that he has the 
requisite medical knowledge, training, or experience 
regarding sleep disorders.  See Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements are not 
competent medical evidence as to a nexus between his claimed 
insomnia and active service, or to claimed symptomatology 
since service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed insomnia is 
related to service.  The evidence does not show nor does he 
contend that he had insomnia in service.  Although he is 
competent to state that he has insomnia currently, there is 
no medical evidence of complaints, findings, or diagnosis of 
insomnia.  No further medical examination or a medical 
opinion is necessary to decide the claim, insomnia was not 
shown in service and there is no competent medical evidence 
of currently diagnosed insomnia, or that any disability 
manifested by insomnia was incurred in or aggravated by 
service.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
insomnia; the benefit-of-the-doubt rule does not apply; and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VII. Left eye disorder claimed as visual disturbance

The veteran seeks entitlement to service connection for a 
left eye disorder claimed as visual disturbance which he 
contends is related to a motor bike accident in service.

Service medical records show that when the veteran was 
hospitalized for infectious mononucleosis his medical history 
included complaints of photophobia.  Examination of his eyes 
revealed normal findings.  At his separation examination in 
April 1967 he denied having or having had eye trouble.  His 
eyes were clinically evaluated as normal and his field of 
vision was normal.    

At a precommission examination for Flying Class III in 
November 1977 he denied having eye trouble, the clinical 
evaluation was normal for eyes and his field of vision was 
normal.  

VA outpatient treatment records show that the veteran was 
seen in January 2005 at a VA eye clinic with complaints of 
recent symptoms in his left eye and was diagnosed with 
retinal detachment.  There was no history of trauma.  He was 
referred for surgical repair.  

The veteran testified in August 2006 that in the last few 
years he experienced a visual disturbance that affected his 
left eye which had been diagnosed as a detached retina and 
later surgically repaired.  He felt that it was related to 
the concussion he experienced from the motorcycle accident in 
service.  Although considerable time had passed, he thought 
that the accident may have weakened it so that at some point 
it just seemed to happen.  He denied any further accident or 
concussion.

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that 
entitlement to service connection for a left eye disorder 
claimed as visual disturbance has not been established.  

Although the veteran complained of photophobia in service 
when ill with infectious mononucleosis, at the separation 
examination his eyes were normal.  Thus, a chronic eye 
condition was not shown in service.  

The veteran contends that the detached retina of his left eye 
is related to a concussion incurred in service.  However, the 
service medical records do not show that the veteran suffered 
a concussion in service at the time of his motorbike accident 
or otherwise.  In addition, the records regarding that 
accident do not show any visual complaints, findings, or 
diagnoses.

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The veteran's detached retina 
is first shown many years following his separation from 
service and is not related by competent evidence to his 
service or any disease or injury incurred in or aggravated by 
service.

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Although the veteran 
was a Medical Service Specialist in service, and worked as a 
nurse anesthetist post service, he is not competent to offer 
a medical opinion as to the cause or etiology of the claimed 
disability, as there is no evidence of record that he has the 
requisite medical knowledge, training, or experience 
regarding eye disorders.  See Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements are not 
competent medical evidence as to a nexus between his left eye 
disorder claimed as visual disturbance and active service.    

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
left eye disorder claimed as visual disturbance; the benefit-
of-the-doubt rule does not apply; and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
back injury is reopened, and the appeal is granted to this 
extent only.

Entitlement to service connection for residuals of a forehead 
laceration claimed as a head injury is denied.

Entitlement to service connection for a left eye disorder 
claimed as visual disturbance is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for chronic fatigue is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
residuals of a back injury.  

At a July 2004 VA examination, the appellant mentioned that 
he received Social Security Administration (SSA) disability 
benefits based on a back disorder.  The Court has interpreted 
the duty to assist to include requesting information and 
medical records from the SSA which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration copies of any medical 
records considered in the appellant's 
award of Social Security disability 
benefits.  

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the appellant's claim for 
service connection for a back condition.  
If action remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


